 
EXHIBIT 10.19

EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as of the 4th day of September, 2007, by and between
FIRST NATIONAL BANK OF NASSAU COUNTY, a national banking association (the
“Employer”), and CHARLES K. WAGNER, JR., a resident of the State of Georgia (the
“Executive”).


RECITALS:


The Employer desires to employ the Executive as a Senior Vice President for the
Wholesale Mortgage Lending Division of the Employer and the Executive desires to
accept such employment on the terms and conditions set forth herein.


In consideration of the above premises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:


1.     Definitions.  Whenever used in this Agreement, the following terms and
their variant forms shall have the meaning set forth below:


1.1           “Affiliate” shall mean any entity which controls another entity,
is controlled by another entity, or is under common control with another
entity.  For this purpose, “control” means ownership of more than fifty percent
(50%) of the ordinary voting power of the outstanding equity securities of an
entity.


1.2           “Agreement” shall mean this Agreement and any exhibits
incorporated herein together with any amendments hereto made in the manner
described in this Agreement.


1.3           “Area” shall mean the geographic area encompassed by Alabama,
Florida, Georgia, North Carolina, South Carolina and Tennessee.  It is the
express intent of the parties that the Area as defined herein is the area where
the Executive performs services on behalf of the Employer under this Agreement
as of the Effective Date.


1.4            “Business of the Employer” shall mean the business conducted by
the Employer, which is the business of commercial banking.
 
1.5           “Cause” shall mean:


(a)          A material breach of the terms of this Agreement by the Executive,
including, without limitation, failure by the Executive to perform his duties
and responsibilities in the manner and to the extent required under this
Agreement, which remains uncured after the expiration of fifteen (15) days
following the delivery of written notice of such breach to the Executive by the
Employer.  Such notice shall (i) specifically identify the duties that the Chief
Executive Officer of the Employer believes the Executive has failed to perform,
and (ii) state the facts upon which the Chief Executive Officer made such
determination;


(b)         Conduct by the Executive that amounts to fraud, dishonesty,
disloyalty or willful misconduct in the performance of his duties and
responsibilities hereunder;
 
 
1

--------------------------------------------------------------------------------

 


(c)         Arrest for, charged in relation to (by criminal information,
indictment or otherwise), or conviction of the Executive during the Term of a
crime involving breach of trust or moral turpitude or any felony;


(d)         Conduct by the Executive that amounts to gross and willful
insubordination or inattention to his duties and responsibilities hereunder;


(e)         Receipt of any form of notice, written or otherwise, that any
regulatory agency having jurisdiction over the Employer intends to institute any
form of formal or informal regulatory action against (i) the Executive or (ii)
the Employer, provided that the Chief Executive Officer of the Employer
determines in good faith that such action involves acts or omissions by or under
the supervision of the Executive or that termination of the Executive could
materially advance the Employer’s compliance with the purpose of the action or
would materially assist the Employer in avoiding or reducing the restrictions or
adverse effect to the Employer related to the regulatory action;


(f)          The Executive purchasing securities in any corporation that results
in the Executive collectively owning beneficially at any time five percent (5%)
or more of the equity securities of any Competing Business; or


(g)         Executive’s removal and/or permanent prohibition from participating
in the conduct of the Employer’s affairs by an order issued under Section
8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C.
1818(e)(4) and (g)(1)).


1.6           “Competing Business” shall mean any entity (other than the
Employer and its Affiliates) that is conducting business that is the same or
substantially the same as the Business of the Employer.


1.7           “Confidential Information” means data and information relating to
the business of the Employer and its Affiliates (which does not rise to the
status of a Trade Secret) which is or has been disclosed to the Executive or of
which the Executive became aware as a consequence of or through the Executive’s
relationship to the Employer and its Affiliates and which has value to the
Employer and its Affiliates and is not generally known to its
competitors.  Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Employer or its
Affiliates (except where such public disclosure has been made by the Executive
without authorization) or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means.


1.8           “Disability” shall mean that the Executive suffers from a physical
or mental disability or infirmity which would constitute a disability under an
accident and health plan maintained by the Employer that provides income
replacement benefits or, if the Employer does not maintain such a plan, the
Executive’s inability to perform the essential functions of the Executive’s job
with or without reasonable accommodation as a result of a physical or mental
disability or infirmity which can be expected to last for a continuous period of
not less than twelve (12) months.


1.9           “Disability Period” means the period beginning on the date the
Chief Executive Officer of the Employer determines that the Executive is subject
to a condition that constitutes a Disability and ending on either the date that
is three (3) months after such determination or the date the Executive begins
receiving income replacement benefits under any accident or health plan
maintained by the Employer, whichever occurs first.
 
 
2

--------------------------------------------------------------------------------

 


1.10         “Effective Date” shall be September 4, 2007.


1.11         “Employer Information” means Confidential Information and Trade
Secrets.


1.12         “Net Loan-Loss Reserves Amount” means the loan-loss reserves
attributable to the Wholesale Mortgage Lending Division of the Employer, as
reflected on the financial statements of the Employer, determined as of the
effective date of the termination of employment of the Executive, reduced by all
bad loan write-offs, early pay-offs and miscellaneous investor fees attributable
to that Division as of the same date.  In this regard, whether a particular loan
should be written off as a bad loan will be determined through the mutual
agreement of the parties hereto; provided, however, that in the event that the
parties can not arrive at a mutual agreement as to one or more such loans, the
determination shall be made by the Employer by reasonably applying applicable
regulatory guidelines.


1.13         “Term” shall mean the period the Agreement is in effect pursuant to
Section 3.1.
 
1.14         “Trade Secrets” means Employer or Affiliate information including,
but not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which:


(a)         derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and


(b)         is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.


2.     Duties.


2.1           Position.  The Executive is employed as a Senior Vice President of
the Wholesale Mortgage Lending Division of the Employer, subject to the
direction of the Chief Executive Officer of the Employer or his designee(s),
shall perform and discharge well and faithfully the duties and responsibilities
commensurate with such position as may be assigned to him from time to time by
the Employer in connection with the conduct of its business.


2.2           Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 2.1 hereof, the
Executive shall:  


(a)         subject to Section 2.3, devote substantially all of his time, energy
and skill during regular business hours to the performance of the duties of his
employment (reasonable vacations and reasonable absences due to illness
excepted) and faithfully and industriously perform such duties;
 
 
3

--------------------------------------------------------------------------------

 


(b)         diligently follow and implement all reasonable and lawful management
policies and decisions communicated to him by the Chief Executive Officer of the
Employer; and


(c)         timely prepare and forward to the Chief Executive Officer of the
Employer all reports and accountings as may be requested of the Executive.
 
2.3           Permitted Activities. The Executive shall devote his business
time, attention and energies to the Business of the Employer and shall not
during the Term be engaged (whether or not during normal business hours) in any
other business or professional activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage, but this shall not be construed
as preventing the Executive from:
 
(a)         subject to Section 1.5(f), investing his personal assets in any
manner which will not require any services on the part of the Executive in their
operation or affairs and in which his participation is solely that of an
investor; and


(b)         participating in civic and professional affairs and organizations
and conferences, preparing or publishing papers or books, teaching or serving on
the board of directors of an entity so long as the Chief Executive Officer of
the Employer approves in writing of such activities prior to the Executive’s
engaging in them.


3.     Term and Termination.


3.1           Term.  This Agreement shall begin as of the Effective Date and
shall continue through the third anniversary of the Effective Date.  Beginning
on the third anniversary of the Effective Date, and on each subsequent
anniversary of the Effective Date thereafter, the Term shall be extended for a
successive twelve-month period unless and until either party gives written
notice to the other of its or his intent not to extend this Agreement with such
written notice to be given not less than ninety (90) days prior to any such
anniversary date, in which case this Agreement shall terminate at the end of the
Term then in effect as of the date of such notice.  Notwithstanding the
foregoing, the Term shall end at such earlier date that the Executive’s
employment is terminated pursuant to Section 3.2 hereof.


3.2           Termination.  During the Term, the employment of the Executive
under this Agreement may be terminated only as follows:
 
3.2.1  By the Employer:


(a)           For Cause, upon written notice to the Executive subject to
compliance with Section 1.5 hereof,


(b)           Upon expiration of the Disability Period; or


(c)           Without Cause at any time.


 3.2.2  By the Executive for any reason, provided that the Executive shall give
the Employer sixty (60) days’ prior written notice of his intent to terminate.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2.3  At any time upon mutual, written agreement of the parties or upon a
failure of the parties either to: (a) amend the Agreement within thirty (30)
days of an assignment contemplated by Section 13(a); or (b) agree that no such
amendment is necessary.


3.2.4   Upon expiration of the Term.


3.2.5   Notwithstanding anything in this Agreement to the contrary, the Term
shall end automatically upon the Executive’s death.


3.3           Effect of Termination.
 
3.3.1  Upon termination of the Executive’s employment hereunder for any reason,
the Employer shall have no further obligation to the Executive or the
Executive’s estate with respect to this Agreement, except for the payment of any
Base Salary due and owing under Section 4.1 on the effective date of the
termination of employment, a pro rata payment of the incentive compensation that
otherwise would have been paid to the Executive under Section 4.2 for the
calendar quarter in which the termination of employment occurred, reimbursement
under Section 4.3 of expenses incurred as of the effective date of termination,
and a payment equal to twenty-five percent (25%) the Net Loan-Loss Reserves
Amount.  Payment of the portion of the Net Loan Loss Reserve Amount due shall be
made within the thirty (30) day period commencing upon the expiration of twelve
(12) months following the effective date of the Executive’s termination of
employment.
 
3.3.2  Notwithstanding any other provision of this Agreement to the contrary, as
a condition of the Employer’s payment of any amount in connection with a
termination of the Executive’s employment, the Executive must execute a release
agreement in such form as is acceptable to the Employer within such period of
time following termination of employment as is permitted by the Employer and not
timely revoke the release agreement during any revocation period provided
pursuant to the terms of the release agreement.
 
3.3.3  Notwithstanding any provision in this Agreement to the contrary and only
to the extent applicable, any payments otherwise payable to the Executive within
the first six (6) months following the effective date of his termination of
employment shall be suspended until the sixth-month anniversary of the
Executive’s termination of employment if, immediately prior to the Executive’s
termination of employment, the Executive is determined to be a “specified
employee” of the Employer within the meaning of Code Section 409A(a)(2)(B)(i)
and the amounts so payable constitute deferrals of compensation within the
meaning of Code Section 409A and the regulations promulgated thereunder.
 
3.3.4  Notwithstanding anything contained in this Agreement to the contrary, no
payments shall be made pursuant to Sections 3.3.1 or any other provision herein
in contravention of  the requirements of Section 2[18(k)] of the FDIA (12 U.S.C.
1828(k)).
 
 
5

--------------------------------------------------------------------------------

 
 
                 3.4         Regulatory Action.


(a)         If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) and (g)(1)), all
obligations of the Employer under this Agreement shall terminate, as of the
effective date of such order, except for the payment of Base Salary due and
owing under Section 4.1 on the effective date of said order, and reimbursement
under Section 4.3 of expenses incurred as of the effective date of termination.


(b)         If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Employer under this Agreement shall be suspended as of the
date of service, unless stayed by appropriate proceedings.  If the charges in
the notice are dismissed, the Employer shall (i) pay the Executive all or part
of the compensation withheld while its contract obligations were suspended and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.


(c)          If the Employer is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but the vested rights of the parties shall not be affected.


(d)         All obligations under this Agreement shall be terminated, except to
the extent a determination is made that continuation of the contract is
necessary for the continued operation of the Employer (i) by the director of the
Federal Deposit Insurance Corporation (the “FDIC”) or his or her designee (the
“Director”), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Employer under the authority contained in 13(c) of the
FDIA; or (ii) by the Director, at the time the Director approves a supervisory
merger to resolve problems related to operation of the Employer when the
Employer is determined by the Director to be in an unsafe and unsound
condition.  Any rights of the Executive that have already vested, however, shall
not be affected by such action.


4.     Compensation.  The Executive shall receive the following salary and
benefits during the Term, except as otherwise provided below:


4.1           Base Salary.  The Executive shall be compensated at a monthly rate
of Seven Thousand Dollars ($7,000.00) (the “Monthly Base Salary”).  The
Executive’s Monthly Base Salary shall be reviewed by the Chief Executive Officer
of the Employer at least annually, and the Executive shall be entitled to
receive annually an increase in such amount, if any, as may be determined by the
Chief Executive Officer based on his evaluation of the Executive’s performance,
subject to any necessary or desired approval of such adjustment by the Board of
Directors of the Employer or any committee thereof.  In addition to Monthly Base
Salary, the Employer shall also pay the Executive a monthly amount equal to the
Executive’s share, if any, of the cost of coverages under the group health,
dental, life and long-term disability plan(s), as may be maintained by the
Employer from time to time, and as to which the Executive is then a participant;
provided, however, that such monthly amount shall in no event exceed Four
Hundred and Fifty Dollars ($450.00).  The amounts payable to the Executive
pursuant to this Section 4.1 shall be payable in accordance with the Employer’s
normal payroll practices.
 
 
6

--------------------------------------------------------------------------------

 


4.2           Incentive Compensation.  The Executive shall be eligible to
receive incentive compensation in accordance with this Section 4.2.  Commencing
with the calendar quarter beginning October 1, 2007, the Executive shall be paid
twenty-five percent (25%) of the quarterly net profits before taxes of the
Wholesale Mortgage Lending Division of the Employer, reduced by the accumulated
Monthly Base Salary amounts previously paid to the Executive that have not been
applied to the reduction of quarterly net profits before taxes for any calendar
quarter preceding the calendar quarter for which the then current calculation is
being made.  For any calendar quarter for which incentive compensation is
payable to the Executive in which the foregoing calculation produces a negative
number, that negative number shall be the starting point for determining
quarterly net profits before taxes for the next succeeding calendar
quarter.  Incentive compensation payable for any calendar quarter pursuant to
this Section 4.2 shall be paid within thirty (30) days following the last day of
the calendar quarter for which the calculation is being made.  The net profits
before taxes attributable to the Wholesale Mortgage Lending Division will be
determined with the assistance of the pro forma income statement attached hereto
as Exhibit “A.”


4.3           Business Expenses; Memberships.  The Employer specifically agrees
to reimburse the Executive for reasonable and necessary business (including
travel) expenses incurred by the Executive in the performance of his duties
hereunder, as approved by the Chief Executive Officer of the Employer; provided,
however, that the Executive shall, as a condition of reimbursement, submit
verification of the nature and amount of such expenses in accordance with
reimbursement policies from time to time adopted by the Employer and in
sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.  The Executive acknowledges that the Employer makes no
representation with respect to the taxability or nontaxability of the benefits
provided under this Section.
 
4.4           Vacation.  The Executive shall be entitled to paid vacation in
accordance with the Employer’s vacation policy as the same may be in effect from
time to time during the Term, but in no event shall such vacation time be less
than three (3) weeks.


4.5           Disability.  In the event the Chief Executive Officer of the
Employer determines that the Executive is subject to a condition that
constitutes a Disability, the Employer shall continue paying compensation and
benefits to the Executive in accordance with the terms of its disability
policies generally in effect from time to time during the Term.


4.6           Benefits.  In addition to the benefits specifically described in
this Agreement, the Executive shall be entitled to such benefits as may be
available from time to time to executives of the Employer similarly situated to
the Executive.  All such benefits shall be awarded and administered in
accordance with the Employer’s standard policies and practices.  Such benefits
may include, by way of example only, 401(k), disability insurance benefits, sick
leave and such other benefits as the Employer deems appropriate.


4.7           Withholding.  The Employer may deduct from each payment of
compensation hereunder all amounts required to be deducted and withheld in
accordance with applicable federal and state income tax, FICA and other
withholding requirements.
 
 
7

--------------------------------------------------------------------------------

 


5.     Employer Information.


5.1           Ownership of Employer Information.   All Employer Information
received or developed by the Executive while employed by the Employer will
remain the sole and exclusive property of the Employer.


5.2           Obligations of the Executive.  The Executive agrees:
 
 (a)        to hold Employer Information in strictest confidence;


                                 (b)
not to use, duplicate, reproduce, distribute, disclose or otherwise disseminate
Employer Information or any physical embodiments of Employer Information; and



                                 (c)
in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret.



In the event that the Executive is required by law to disclose any Employer
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Employer when the Executive becomes aware that such disclosure
has been requested and is required by law.  This Section 5 shall survive for a
period of twelve (12) months following termination of this Agreement for any
reason with respect to Confidential Information, and shall survive termination
of this Agreement for any reason for so long as is permitted by applicable law,
with respect to Trade Secrets.


5.3           Delivery upon Request or Termination.  Upon request by the
Employer, and in any event upon termination of his employment with the Employer,
the Executive will promptly deliver to the Employer all property belonging to
the Employer and its Affiliates, including, without limitation, all Employer
Information then in his possession or control.


6.     Non-Competition.  The Executive agrees that during his employment by the
Employer hereunder and, in the event of his termination of employment for any
reason other than (i) an involuntary termination of employment by the Employer
without Cause or (ii) an involuntary termination of employment for Cause
pursuant to Section 1.5(e)(ii) provided that the basis for any such regulatory
action against the Employer is not attributable to any actions or inactions of
the Executive, for a period of twelve (12) months thereafter, he will not
(except on behalf of or with the prior written consent of the Employer), within
the Area, either directly or indirectly, on his own behalf or in the service or
on behalf of others, perform for any Competing Business any services which are
the same as or essentially the same as the services he provided for the
Employer.


7.     Non-Solicitation of Customers.  The Executive agrees that during his
employment by the Employer hereunder and, in the event of his termination of
employment for any reason other than (i) an involuntary termination of
employment by the Employer without Cause or (ii) an involuntary termination of
employment for Cause pursuant to Section 1.5(e)(ii) provided that the basis for
any such regulatory action against the Employer is not attributable to any
actions or inactions of the Executive, for a period of twelve (12) months
thereafter, he will not (except on behalf of or with the prior written consent
of the Employer) on his own behalf or in the service or on behalf of others,
solicit, divert or appropriate or attempt to solicit, divert or appropriate, any
business from any of the Employer’s customers, including prospective customers
actively sought by the Employer, with whom the Executive has or had material
contact during the last two (2) years of his employment, for purposes of
providing products or services that are competitive with those provided by the
Employer.
 
 
8

--------------------------------------------------------------------------------

 


8.     Non-Solicitation of Employees.  The Executive agrees that during his
employment by the Employer hereunder and, in the event of his termination of
employment for any reason other than (i) an involuntary termination of
employment by the Employer without Cause or (ii) an involuntary termination of
employment for Cause pursuant to Section 1.5(e)(ii) provided that the basis for
any such regulatory action against the Employer is not attributable to any
actions or inactions of the Executive, for a period of twelve (12) months
thereafter, he will not on his own behalf or in the service or on behalf of
others, solicit, recruit or hire away or attempt to solicit, recruit or hire
away, any employee of the Employer with whom the Executive had material contact
during the last two (2) years of his employment, whether or not:


·  
such employee is a full-time employee or a temporary employee of the Employer,

·  
such employment is pursuant to written agreement, or

·  
such employment is for a determined period or is at will.



9.     Remedies.  The Executive agrees that the covenants contained in Sections
5 through 8 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer, and that irreparable loss and damage will be
suffered by the Employer should he breach any of the covenants.  Therefore, the
Executive agrees and consents that, in addition to all the remedies provided by
law or in equity, the Employer shall be entitled to a temporary restraining
order and temporary and permanent injunctions to prevent a breach or
contemplated breach of any of the covenants.  Furthermore, in addition to any
other remedies, the Executive agrees that any violation of the covenants in
Sections 5 through 8 will result in the immediate forfeiture of any remaining
payment that otherwise is or may become due under Section 3.3.1, if
applicable.  The Executive further agrees that should he breach any of the
covenants contained in Sections 5 through 8 of this Agreement, he shall repay to
the Employer a portion of any amounts previously received by the Executive
pursuant to Section 3.  The amount to be repaid shall be equal to the aggregate
amount payable (whether or not paid) multiplied by a fraction the numerator of
which shall be twelve (12) minus the number of consecutive, full calendar months
immediately following the Executive’s termination of employment during which the
Executive was not in breach of Sections 5 through 8 of this Agreement and the
denominator of which is twelve (12).  The Employer and the Executive agree that
all remedies available to the Employer or the Executive, as applicable, shall be
cumulative.


10.   Severability.  The parties agree that each of the provisions included in
this Agreement is separate, distinct and severable from the other provisions of
this Agreement and that the invalidity or unenforceability of any Agreement
provision shall not affect the validity or enforceability of any other provision
of this Agreement.  Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law or public policy, the provision
shall be redrawn to make the provision consistent with, and valid and
enforceable under, the law or public policy.
 
 
9

--------------------------------------------------------------------------------

 


11.   No Set-Off by the Executive.  The existence of any claim, demand, action
or cause of action by the Executive against the Employer whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Employer of any of its rights hereunder.


12.   Notice.  All notices, requests, waivers and other communications required
or permitted hereunder shall be in writing and shall be either personally
delivered, sent by reputable overnight courier service or mailed by first class
mail, return receipt requested, to the recipient at the address below indicated:


If to the Employer:                              1891 South 14th Street
           Fernandina Beach, FL  32034
           Attn:  Chief Executive Officer


If to the Executive:                              [ADDRESS]


or such other address or to the attention of such other person as the recipient
parties shall have specified by prior written notice to the sending party.  All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given:  (a) when personally delivered to the parties to be
notified; (b) when sent by confirmed facsimile to the parties to be notified;
(c) five (5) business days after deposit in the United States Mail postage
prepaid by certified or registered mail with return receipt requested at any
time other than during a general discontinuance of postal service due to strike,
lockout, or otherwise (in which case such notice, request, waiver or other
communication shall be effectively given upon receipt) and addressed to the
parties to be notified as set forth above; or (d) one (1) business day after
deposit with a national overnight delivery service, postage prepaid, addressed
to the parties to be notified as set forth above with next-business-day delivery
guaranteed. A party may change its or his notice address given above by giving
the other parties ten (10) days’ written notice of the new address in the manner
set forth above.


13.   Assignment.


(a)         The rights and obligations of the Employer under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Employer, as applicable, but this Agreement shall not be
otherwise assignable by the Employer without the Executive’s written
consent.  In the event this Agreement is assigned to a successor of the Employer
or to an Affiliate of the Employer, the parties hereby agree to such reasonable
modifications of the Agreement to reflect any reorganization of the Wholesale
Mortgage Lending Division that may occur in connection with any such assignment.


(b)         The Agreement is a personal contract and the rights and interest of
the Executive may not be assigned by him.  This Agreement shall inure to the
benefit of and be enforceable by the Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
 
10

--------------------------------------------------------------------------------

 


14.   Waiver.  A waiver by one party to this Agreement of any breach of this
Agreement by the other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.


15.   Arbitration.  Except as provided in Section 17 hereof, any controversy or
claim arising out of or relating to this contract, or the breach thereof, shall
be settled by binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association.  Judgment upon the award rendered
by the arbitrator may be entered only in a federal or state court located in or
otherwise embracing Nassau County, Florida.  The parties agree that such shall
be a proper forum in which to adjudicate such case or controversy and the
parties consent to waive any objection to the jurisdiction or venue of such
court(s). The Employer and the Executive agree to share equally the fees and
expenses associated with the arbitration proceedings.


Executive must initial here: /s/ CKW.


16.   Attorneys’ Fees.  In the event that the parties have complied with this
Agreement with respect to arbitration of disputes and litigation ensues between
the parties concerning the enforcement of an arbitration award, the party(s)
prevailing in such litigation shall be entitled to receive from the other
party(s) all reasonable costs and expenses, including without limitation
attorneys’ fees, incurred by the prevailing party(s) in connection with such
litigation, and the other party(s) shall pay such costs and expenses to the
prevailing party(s) promptly upon demand by the prevailing party(s).


17.   Applicable Law and Choice of Forum.  This Agreement shall be construed and
enforced under and in accordance with the laws of the State of Florida.  The
parties agree that any appropriate federal or state court located in or
otherwise embracing Nassau County, Florida shall have exclusive jurisdiction of
any case or controversy arising under or in connection with Sections 5 through 9
of this Agreement and shall be a proper forum in which to adjudicate such case
or controversy.  The parties consent and waive any objection to the jurisdiction
or venue of such courts.


18.   Interpretation.  Words importing any gender include all genders.  Words
importing the singular form shall include the plural and vice versa.  The terms
“herein”, “hereunder”, “hereby”, “hereto”, “hereof” and any similar terms refer
to this Agreement.  Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.


19.   Entire Agreement.  This Agreement embodies the entire and final agreement
of the parties on the subject matter stated in this Agreement.  No amendment or
modification of this Agreement shall be valid or binding upon the Employer or
the Executive unless made in writing and signed by all parties.  All prior
understandings and agreements relating to the subject matter of this Agreement
are hereby expressly terminated.


20.   Rights of Third Parties.  Nothing herein expressed is intended to or shall
be construed to confer upon or give to any person, firm or other entity, other
than the parties hereto and their permitted assigns, any rights or remedies
under or by reason of this Agreement.
 
21.   Survival.  The obligations of the Executive pursuant to Sections 5, 6, 7,
8 and 9 shall survive the termination of the employment of the Executive
hereunder for the period designated under each of those respective sections.


22.   Representation Regarding Restrictive Covenants.  The Executive represents
that he is not and will not become a party to any noncompetition or
nonsolicitation agreement or any other agreement which would prohibit him from
entering into this Agreement or providing the services for the Employer
contemplated by this Agreement on or after the Effective Date.  In the event the
Executive is subject to any such agreement, this Agreement shall be rendered
null and void and the Employer shall have no obligations to the Executive under
this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Agreement as of the date first shown above.
 

 
First National Bank of Nassau County
         
 
By:
By: /s/ Michael G. Sanchez
     
Signature
             
Michael G. Sanchez
     
Print Name
             
President
      Title              
/s/ Charles K. Wagner, Jr.
     
Charles K. Wagner, Jr.
             
Date: August 13, 2007
 

 
 
12

--------------------------------------------------------------------------------

 
Exhibit “A”


Pro Forma Income Statement


P&L
 
Revenue
 
Gain on Sale
Hedge Gain/Loss
Admin Fee Collected
Interest Income
Interest Expense
Net Interest Income
 
Total Revenue
 
Expenses
Sales
Commissions
SA Salary
Sales Manager
FICO Match
Benefits
Total
 
Operation Staff Expense
Salaries
Benefits
FICO Match
Incentive
Total
 
Administration Staff Expense
Salaries
Benefits
FICO match
Total
 
Total Salary/Benefit
 
Overhead
Rent
Utilities/misc
Equipment
Phones
Furniture
Travel
Software
Total Overhead
 
Origination Expense
Primary Marketing
Deliv Fees
Licensing
Tax Service
Flood
Credit
QA
Appraisal
Total Origination Expenses
Misc
 
Total Expenses
 
Net Income
 
Loan Loss Reserve
Reserve Total
 
Pre Tax Net Income

 
 
13

--------------------------------------------------------------------------------

 